Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “equal to or larger than a specified angle” in Lines 3-4.  It is unclear how the specified angle is measured or determined.  That is, the metes and bounds of the specified angle are not clearly delineated to place one of ordinary skill on notice of the scope of the claim.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Witte (EP 1832387 A1) in view of Helvey et al. (US Pub. No. 2004/0013477 A1) and Kim et al. (US Pub. No. 2007/0049175 A1).
(Claims 13, 15 and 16) Witte discloses a cutting method for cutting a workpiece by using a cutting tool having a ring-shaped cutting edge (here, it appears ring-shaped is tantamount to annular - this is shown in the prior art Witte reference in Figs. 1, 2, 5, 7b).  The cutting method includes cutting the workpiece with the cutting edge (Figs. 1-6).  An end surface of the cutting tool is set as a flank (Figs. 1, 2, 5, 6, 7b; H), and an outer circumferential surface (3) of the cutting tool is set as a rake face (Figs. 1, 2, 5, 6, 7b).  Yet, there is no disclosure of the cutting edge being coated with alumina or the workpiece also being of alumina.
Helvey et al. (“Helvey”) discloses a cutting method for cutting a workpiece by using a cutting tool having a ring-shaped cutting edge (here, it appears ring-shaped is tantamount to annular - this is shown in the prior art Helvey reference in Fig. 1).  The cutting method includes cutting the workpiece with the cutting edge being coated with alumina (¶¶ 0014, 0017, 0031).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool in the cutting method disclosed in Witte with an alumina coating as taught by Helvey in order to take advantage of the wear resistance and thermal insulation of the material.
Kim et al. (“Kim”) discloses alumina contained in the workpiece (14; ¶¶ 0014, 0017, 0019).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting method disclosed in Witte with an alumina workpiece as suggested by Kim in order to form the a desired product from the hard material.  The result of the modified method cutting of alumina would provide the alumina from the workpiece coating to the cutting edge.  
(Claim 14) While the workpiece and the cutting tool each contain alumina that during operation generate heat at a given temperature based upon operational characteristics, there is no explicit disclosure of the termperature being within the claimed range.  Nevertheless, the temperature during the cutting operation is a result-effective variable because it impacts workpiece finish and cutter life.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting method disclosed in Witte with a cutting temperature within the claimed range in order to optimize the work surface finish based upon operational parameters and the cutting tool life.  In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 19) The end surface of the cutting tool is inclined such that a clearance between the end surface and a plane that is orthogonal to a rotation axis of the cutting tool and includes the ring-shaped cutting edge increases toward a radially inward side of the cutting tool (Witte Fig. 7b).
(Claim 20) The method in Witte includes setting a posture of the cutting tool with respect to the workpiece such that a clearance angle between the end surface and the workpiece becomes equal to or larger than a specified angle (Figs. 1-6).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Witte (EP 1832387 A1) in view of Helvey et al. (US Pub. No. 2004/0013477 A1) and Kim et al. (US Pub. No. 2007/0049175 A1) further in view of Oles et al. (US Patent No. 6,161,990).
Witte does not explicitly disclose the surface finish of the flank and the rake face.
Oles et al. (“Oles”) discloses a rake face having greater surface roughness than that of the flank face (32’), which has a mirror-finish (Figs. 1-4; Col. 3, Lines 19-22; Col. 4, Lines 61-67; Col. 5, Line 1).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting method disclosed in Witte with a greater roughness in the rake than in the flank, which is mirror-finished as suggested by Oles in order to improve chip control and surface finish of the workpiece.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Witte (EP 1832387 A1) in view of Helvey et al. (US Pub. No. 2004/0013477 A1) and Kim et al. (US Pub. No. 2007/0049175 A1) further in view of Hyatt et al. (US Pub. No. 2006/0111019 A1).
While Witte discloses differing angular orientations based on the desired curve for the workpiece, the reference does not explicitly disclose the differing clearance angle being different a roughing stage and a finishing operation.
Hyatt et al. (“Hyatt”) discloses a different orientation resulting in differing clearance angles - larger clearance during roughing (62; Fig. 6).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting method disclosed in Witte with differing clearance angles in the roughing and finishing operations as suggested in Hyatt in order to improve surface finish on the workpiece.
Response to Arguments
Applicant's arguments filed December 9, 2020 have been fully considered but they are not persuasive.  Applicant argues that the phrase “specified angle” is not indefinite just merely broad in that it can be any angle so long as it is specified.  Additionally, the Applicant contends that the prior art of record fails to disclose or suggest the coating of the cutting edge with alumina originating from the workpiece because such a method would cut against conventional .
The phrase “specified angle” provides no boundaries that would put one of ordinary skill on notice of the scope of the invention.  This is not a question of breadth, this is a question of definiteness.  There is no manner of determining at what point something is “specified” and when it is not “specified.”  Thus, the claim is indefinite.
The prior art of record does not rely upon the standard that allegedly discloses the ‘conventional wisdom’ of minimizing alumina coating during cutting of such material.  The prior art of record discloses coating of a cutting tool with alumina.  A known workpiece is made of alumina.  One of ordinary skill would recognize that cutting the alumina workpiece would end up with the alumina from the workpiece coating the cutting edge.  That is, there would naturally be some build-up on the cutting edge from the workpiece even if, as Applicant alleges, the desire would be to attempt to minimize coating to occur.  Also, it is interesting that Applicant argues that the conventional wisdom is to minimize coating, which suggests that there is some coating when cutting alumina.  Thus, the prior art of record reads upon the claimed invention.
One of ordinary skill would recognize the impact that temperature has on the cutting process - both on the cutter and the workpiece.  Optimizing the temperature via parameters of the cutting process (e.g., cutting speeds, feed rate) is something one of ordinary skill would find obvious.  Again, even if minimization of coating would be a concept one of ordinary skill would allegedly aim for, a minimal amount of coating still reds upon the claimed process.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN C RUFO/Primary Examiner, Art Unit 3722